This court concurs with the following entry of the court of appeals below:
“Relator Scott S. Workman’s petition for [a] writ of mandamus is denied.
“Over the past eight years, relator has filed several post-conviction relief petitions alleging ineffective assistance of counsel. This action concerns a post-conviction relief petition filed by relator on February 10,1987 and denied by respondent Judge McGrath on November 24, 1987. Relator seeks a writ of mandamus compelling respondent to file findings of fact and conclusions of law with respect to the dismissal of the petition.
“Under R.C. 2953.23(A), it is within the sound discretion of the trial court to entertain a second petition or successive petitions for similar relief based upon the same facts.
“Accordingly, we hold that a trial court is not required to file findings of fact and conclusions of law when declining to entertain a second or successive petition for post-conviction relief which alleges the same grounds as earlier petitions. See State v. Perdue (1981), 2 Ohio App. 3d 285; State v. Knight (Aug. 20, 1981), Franklin App. No. 81AP-274, unreported.
“Writ denied.”
Therefore, the judgment of the court of appeals is affirmed.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.